

116 HR 7348 IH: Federal PFAS Research Evaluation Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7348IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mrs. Fletcher (for herself, Ms. Slotkin, and Mr. Posey) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for the National Academies to study and report on a Federal research agenda to advance the understanding of PFAS, and for other purposes.1.Short titleThis Act may be cited as the Federal PFAS Research Evaluation Act.2.FindingsCongress finds the following:(1)Perfluoroalkyl and polyfluoroalkyl substances (PFAS) are a group of man-made chemicals that have been used in a wide range of products since the 1940s including firefighting foam, carpeting, packaging, and cookware. There are more than 5,000 types of registered PFAS compounds. This chemical class is not currently regulated at the Federal level.(2)PFAS have been detected in air, water, soil, food, biosolids, and more. They accumulate and remain in the body for a long time, and can lead to serious health effects including cancer, low infant birthweight, liver and kidney issues, reproductive and developmental problems, and more.(3)There remains much unknown about PFAS toxicity, human and environmental health effects, exposure pathways, as well as effective removal, treatment, and destruction methods, and safe alternatives to PFAS.(4)There is currently no cohesive, interagency effort to address PFAS, and no Federal agency is focused on a multidisciplinary, cross-sector approach. Rather, there are fragmented efforts at various agencies that have failed to address the full scope of challenges presented by PFAS.(5)Regulatory action and cleanup depend on scientific analysis of toxicity data, decision making on how best to deal with the thousands of PFAS, and understanding the significance of the many exposure pathways that exist. A consensus study by the National Academies of Sciences, Engineering, and Medicine would help inform decisions by Federal and State Governments, industry, and other stakeholders on how to best address PFAS.3.National Academies reports(a)Research assessments of PFAS exposure and toxicity(1)In GeneralNot later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency, in consultation with the Director of the National Science Foundation, the Secretary of Defense, the Director of the National Institutes of Health, and other Federal agencies with expertise relevant to understanding PFAS exposure and toxicity, shall enter into an agreement with the National Academies to conduct a two-phase study and submit reports in accordance with this subsection to identify research and development needed to advance human exposure estimation and toxicity and hazard estimation of individual or total PFAS.(2)Phase I study and report on human exposure estimation(A)In generalThe phase I study required to be conducted under paragraph (1) shall, at a minimum—(i)consider life-cycle information on the manufacture, use, and disposal of PFAS-containing products to identify exposure sources and potential exposure pathways for the public;(ii)evaluate the fate and transport of PFAS and their breakdown products;(iii)if feasible, estimate exposure to individual or total PFAS to determine relative source contributions for various exposure pathways (such as air, water, soil, or food);(iv)determine environmentally relevant PFAS; and(v)identify research needed to advance exposure estimation to individual or total PFAS.(B)ReportNot later than 270 days after the date on which the agreement described in paragraph (1) is finalized, the National Academies shall submit to Congress a report containing the findings and recommendations of the study described in subparagraph (A) and shall make such report available on a publicly accessible website.(3)Phase II study and report on PFAS toxicity and hazard estimation(A)In generalThe phase II study required to be conducted under paragraph (1) shall, at a minimum—(i)review animal and human toxicity information on the environmentally relevant PFAS identified in the Phase I report under paragraph (2) and develop an approach for conducting a hazard assessment of these PFAS;(ii)give consideration as to whether chemical category-based approaches for assessing toxicity would be appropriate for evaluating PFAS as a group; and(iii)identify research needed to advance toxicity and hazard assessment of individual or total PFAS.(B)ReportNot later than 270 days after the date on which the Phase I report is submitted to Congress under paragraph (2), the National Academies shall submit to Congress a report containing the findings and recommendations of the study described in subparagraph (A) and shall make such report available on a publicly accessible website.(b)Research assessment of management and treatment alternatives for PFAS contamination in the environment(1)In GeneralNot later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency and the Director of the National Science Foundation, in consultation with the Secretary of Defense and other Federal agencies with expertise relevant to the development of PFAS alternatives and the management and treatment of PFAS, shall jointly enter into an agreement with the National Academies to conduct a study and submit a report in accordance with this subsection to better understand the research and development needed to advance the understanding of the extent and implications of environmental contamination by PFAS, how to manage and treat such contamination, and the development of safe alternatives.(2)Scope of studyThe study described in paragraph (1) shall, at a minimum, include the following:(A)An assessment of the current research on such issues.(B)A description of the research gaps relating to such issues.(C)Recommendations on how the Federal Government can address the research needs identified pursuant to subparagraph (B).(D)Recommendations on how research can best incorporate considerations of socioeconomic issues into the development of research proposals and the conduct of research.(3)ReportNot later than 540 days after the date on which the agreement described in paragraph (1) is finalized, the National Academies shall submit to Congress a report containing the findings and recommendations of the study described in paragraph (2) and shall make such report available on a publicly accessible website.(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section—(1)to the Administrator of Environmental Protection Agency, $3,000,000; and(2)to the Director of the National Science Foundation, $1,000,000.4.Implementation planNot later than 180 days after submission to Congress of latest of the National Academies reports under section 3, the Director of the Office of Science and Technology Policy, in coordination with all relevant Federal agencies, shall submit to Congress an implementation plan for Federal PFAS research, development, and demonstration activities. In preparing such an implementation plan, the Director shall take into consideration the recommendations included in the reports in section 3.5.DefinitionsIn this Act:(1)National AcademiesThe term National Academies means the National Academies of Sciences, Engineering, and Medicine.(2)PFASThe term PFAS means per- and polyfluoroalkyl substances.